tueNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 31, 34, and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of the claims is the inclusion of the limitation, along with the other claimed features, “a third terminal connected to the first portion of the first electrode; and 
a fourth terminal connected to the second portion of the first electrode, 4Application No. 16/757,738Attorney Docket No. 122229-0093US01 
wherein the third terminal is located on an opposite side of the third region with the first portion of the first electrode therebetween, and 
wherein the fourth terminal is located on an opposite side of the third region with the second portion of the first electrode therebetween”, as recited in claims 31, 34, and 39.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 29-30, 32-33, and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto (U.S. 2017/0139526 A1, hereinafter refer to Akimoto) in view of OH et al. (U.S. 2007/0159096 A1, hereinafter refer to OH) and Moon et al. (U.S. 2018/0267656 A1, hereinafter refer to Moon).
Regarding claims 1 and 6: Akimoto discloses a light-emitting device (see Akimoto, Figs.3-4 and 7 as shown below and ¶ [0002]) comprising: 

    PNG
    media_image1.png
    366
    573
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    569
    705
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    618
    754
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    469
    553
    media_image4.png
    Greyscale

a first electrode (152) located on a first surface of a substrate (102) (see Akimoto, Figs.3-4 as shown above and ¶ [0043]); 
an organic layer (154) comprising a light-emitting layer and located on the first electrode (152) (see Akimoto, Figs.3-4 as shown above and ¶ [0045]); 
a first group of second electrodes (156) located on the organic layer (154) and extending in a first direction (see Akimoto, Figs.3-4 and 7 as shown above, ¶ [0046], and ¶ [0049]); and 
a second group of second electrodes (156) located on the organic layer (154) and extending in a second direction intersecting the first direction (see Akimoto, Figs.3-4 and 7 as shown above, ¶ [0046], and ¶ [0049]), 
156) are located, a second region in which the second group of second electrodes (156) are located, and a third region between the first region and the second region in which no second electrode (156) is located (see Akimoto, Figs.3-4 and 7 as shown above, ¶ [0046], and ¶ [0049]) (as claimed in claim 1).
Akimoto is silent upon explicitly disclosing wherein the first electrode continuously extends from the first region to the second region via the third region (as claimed in claim 6).
Before effective filing date of the claimed invention the disclosed first electrode were known to be continuously extends from the first region to the second region via the third region in order to enhance the reliability of the product and prolong the lifetime.
For support see OH, which teaches wherein the first electrode (121) continuously extends from the first region to the second region via the third region (see OH, Figs.3-4 and ¶ [0003]) (as claimed in claim 6).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Akimoto and OH to enable the first electrode (121) continuously extends from the first region to the second region via the third region as taught by OH in order to enhance the reliability of the product and prolong the lifetime (see OH, Figs.3-4 and ¶ [0003]).
The combination of Akimoto and OH is silent upon explicitly disclosing wherein a first electrode having a light-transmitting property; 
a first group of second electrodes having a light-shielding property; and 
having a light-shielding property (as claimed in claim 1).
Before effective filing date of the claimed invention the disclosed property of first and second electrode were known in order to obtain a display element OLED which has a bottom emitting type organic light-emitting element.
For support see Moon, which teaches wherein a first electrode (AE) having a light-transmitting property (see Moon, Fig.4 and ¶ [0058]); 
a second electrodes (CE) having a light-shielding property (see Moon, Fig.4 and ¶ [0058]) (as claimed in claim 1). 
The combination of Akimoto and OH discloses the claimed invention except for the material of the first and second electrodes. Therefore, it would have obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Akimoto, OH, and Moon to enable the known the first electrode to have a light-transmitting property and the first group and the second group of second electrodes to have a light-shielding property as taught by Moon in order to obtain a display element OLED which has a bottom emitting type organic light-emitting element, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for obtaining a display element OLED which has a bottom emitting type organic light-emitting element involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416
Regarding claim 2: Akimoto as modified teaches a light-emitting device as set forth in claim 1 as above. The modification of Akimoto further teaches wherein a first terminal (a wiring terminal connecting to voltage switch circuit/148) connected to 156) (see Akimoto, Figs.4 and 7 as shown above); and 
a second terminal (a wiring terminal connecting to voltage switch circuit/148) connected to the second group of second electrodes (156) (see Akimoto, Figs.4 and 7 as shown above), 
wherein the first terminal is located on an opposite side of the third region with the first group of second electrodes (156) therebetween (see Akimoto, Figs.4 and 7 as shown above), and 
wherein the second terminal is located on an opposite side of the third region with the second group of second electrodes (156) therebetween (see Akimoto, Figs.4 and 7 as shown above).  
Regarding claim 3: Akimoto as modified teaches a light-emitting device as set forth in claim 2 as above. The modification of Akimoto further teaches wherein a distance from the second terminal to the third region is substantially equal to a distance from the first terminal to the third region (see Akimoto, Figs.4 and 7 as shown above).  
Regarding claim 4: Akimoto as modified teaches a light-emitting device as set forth in claim 1 as above. The modification of Akimoto further teaches wherein the first group of second electrodes (156) and the second group of second electrodes (156) comprise a pair of second electrodes substantially symmetrically arranged with respect to the third region (see Akimoto, Fig.4 as shown above), and 
wherein each of a length and a width of one of the pair of second electrodes (156) are substantially equal to each of a length and a width of the other of the pair of second electrodes (156
Regarding claim 5: Akimoto as modified teaches a light-emitting device as set forth in claim 1 as above. The modification of Akimoto further teaches wherein the first electrode (152) comprises a plurality of segments separated from each other (see Akimoto, Fig.3 as shown above), and 
wherein the plurality of segments are aligned along a direction intersecting an extending direction of the first group of second electrodes (156) and the second group of second electrodes (156) (see Akimoto, Fig.4 as shown above). 
Regarding claim 7: Akimoto as modified teaches a light-emitting device as set forth in claim 1 as above. The modification of Akimoto further teaches wherein a light-transmitting unit (note: a gap between adjacent sub-electrode 156 equals to the claimed light-transmitting unit) between second electrodes (156) adjacent to each other out of the first group of second electrodes (156) (see Akimoto, Figs.4 and 7 as shown above); and 
a light-transmitting unit between second electrodes (156) adjacent to each other out of the second group second electrodes (156) (see Akimoto, Figs.4 and 7 as shown above).  
Regarding claim 8: Akimoto discloses a light-emitting device (see Akimoto, Figs.3-4 and 7 as shown above and ¶ [0002]) comprising: 
a first electrode (152) located on a first surface of a substrate (102) (see Akimoto, Figs.3-4 as shown above and ¶ [0043]); 
an organic layer (154) comprising a light-emitting layer and located on the first electrode (152) (see Akimoto, Figs.3-4 as shown above and ¶ [0045]); 
156) located on the organic layer (154) and extending in a first direction (see Akimoto, Figs.3-4 and 7 as shown above, ¶ [0046], and ¶ [0049]); and 
a second group of second electrodes (156) located on the organic layer (154) and extending in a second direction intersecting the first direction (see Akimoto, Figs.3-4 and 7 as shown above, ¶ [0046], and ¶ [0049]), 
wherein at least one of the first group of second electrodes (156) does not intersect any of the second group of second electrodes (156) (see Akimoto, Figs.3-4 and 7 as shown above, ¶ [0046], and ¶ [0049]).
Akimoto is silent upon explicitly disclosing wherein the first electrode continuously extends from the first region to the second region via the third region.
Before effective filing date of the claimed invention the disclosed first electrode were known to be continuously extends from the first region to the second region via the third region in order to enhance the reliability of the product and prolong the lifetime.
For support see OH, which teaches wherein the first electrode (121) continuously extends from the first region to the second region via the third region (see OH, Figs.3-4 and ¶ [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Akimoto and OH to enable the first electrode (121) continuously extends from the first region to the second region via the third region as taught by OH in order to enhance the reliability of the product and prolong the lifetime (see OH, Figs.3-4 and ¶ [0003]).
having a light-transmitting property; 
a first group of second electrodes having a light-shielding property; and 
a second group of second electrodes having a light-shielding property.
Before effective filing date of the claimed invention the disclosed property of first and second electrode were known in order to obtain a display element OLED which has a bottom emitting type organic light-emitting element.
For support see Moon, which teaches wherein a first electrode (AE) having a light-transmitting property (see Moon, Fig.4 and ¶ [0058]); 
a second electrodes (CE) having a light-shielding property (see Moon, Fig.4 and ¶ [0058]).
The combination of Akimoto and OH discloses the claimed invention except for the material of the first and second electrodes. Therefore, it would have obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Akimoto, OH, and Moon to enable the known the first electrode to have a light-transmitting property and the first group and the second group of second electrodes to have a light-shielding property as taught by Moon in order to obtain a display element OLED which has a bottom emitting type organic light-emitting element, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for obtaining a display element OLED which has a bottom emitting type organic light-emitting element involves only ordinary skill in the art.  In re Leshin
Regarding claim 9: Akimoto as modified teaches a light-emitting device as set forth in claim 8 as above. The modification of Akimoto further teaches wherein none of the first group of second electrodes (156) intersects any of the second group of second electrodes (156) (see Akimoto, Figs.4 and 7 as shown above).
Regarding claim 29: Akimoto as modified teaches a light-emitting device as set forth in claim 1 as above. The modification of Akimoto further teaches wherein the substrate comprises a first side extending in the first direction, a second side extending in the first direction and located opposite to the first side in the second direction, a third side intersecting the first side and extending in the second direction away from the second side, and a fourth side intersecting the second side and extending in the second direction and located opposite to the third side in the first direction (see Akimoto, Figs.4 and 7 as shown above), 
wherein the first group of second electrodes (156) are located between the first side and the second side (see Akimoto, Figs.4 and 7 as shown above), and 
wherein the second group of second electrode (156) are located between the third side and the fourth side (see Akimoto, Figs.4 and 7 as shown above).  
Regarding claim 30: Akimoto as modified teaches a light-emitting device as set forth in claim 1 as above. The modification of Oh further teaches wherein the first electrode (127) comprises a first portion extending in the first direction and a second portion extending in the second direction (see OH, Figs.3-4),
wherein the organic layer (123/125) comprises a third portion located on the first portion and a fourth portion located on the second portion (see OH, Figs.3-4), 
127) are located on the third portion (see OH, Figs.3-4), and 
wherein the second group of second electrodes (127) are located on the fourth portion (see OH, Figs.3-4).
Regarding claim 32: Akimoto as modified teaches a light-emitting device as set forth in claim 8 as above. The modification of Akimoto further teaches wherein the substrate comprises a first side extending in the first direction, a second side extending in the first direction and located opposite to the first side in the second direction, a third side intersecting the first side and extending in the second direction away from the second side, and a fourth side intersecting the second side and extending in the second direction and located opposite to the third side in the first direction (see Akimoto, Figs.4 and 7 as shown above), 
wherein the first group of second electrodes (156) are located between the first side and the second side (see Akimoto, Figs.4 and 7 as shown above), and 
wherein the second group of second electrode (156) are located between the third side and the fourth side (see Akimoto, Figs.4 and 7 as shown above).  
Regarding claim 33: Akimoto as modified teaches a light-emitting device as set forth in claim 8 as above. The modification of Oh further teaches wherein the first electrode (127) comprises a first portion extending in the first direction and a second portion extending in the second direction (see OH, Figs.3-4),
wherein the organic layer (123/125) comprises a third portion located on the first portion and a fourth portion located on the second portion (see OH, Figs.3-4), 
127) are located on the third portion (see OH, Figs.3-4), and 
wherein the second group of second electrodes (127) are located on the fourth portion (see OH, Figs.3-4).
Regarding claim 35: Akimoto discloses a light-emitting device (see Akimoto, Figs.3-4 and 7 as shown above and ¶ [0002]) comprising: 
a substrate (102) comprising a first surface, a first side extending in a first direction, a second side extending in the first direction and located opposite to the first side in a second direction intersecting the first direction, a third side intersecting the first side and extending in the second direction away from the second side, and a fourth side intersecting the second side and extending in the second direction and located opposite to the third side in the first direction (see Akimoto, Figs.3-4 and 7 as shown above); 
a first electrode (152) located on the first surface of a substrate (102) (note: in plan view shown in Figs.4 and 7, the structure of the first electrode 152 necessarily present under the second electrodes 156) (see Akimoto, Figs.3-4 and 7 as shown above);  
an organic layer (154) comprising a light-emitting layer and located on the first electrode (152) (note: in plan view shown in Figs.4 and 7, the structure of the organic layer 154 necessarily present under the second electrodes 156 between the first electrode 152 and the second electrodes 156) (see Akimoto, Figs.3-4 and 7 as shown above and ¶ [0045]); 
a first group of second electrodes located (156) on the organic layer (154) and extending in the first direction, the first group of second electrodes (156) being located 
a second group of second electrodes (156) located on the organic layer (154) and extending in the second direction, the second group of second electrode (156) being located between the third side and the fourth side (see Akimoto, Figs.3-4 and 7 as shown above, ¶ [0046], and ¶ [0049]), 
wherein the first surface comprises a first region in which the first group of second electrodes (156) are located, a second region in which the second group of second electrodes (156) are located, and a third region between the first region and the second region in which no second electrode is located (see Akimoto, Figs.3-4 and 7 as shown above).
Akimoto is silent upon explicitly disclosing wherein the first electrode continuously extends from the first region to the second region via the third region.
Before effective filing date of the claimed invention the disclosed first electrode were known to be continuously extends from the first region to the second region via the third region in order to enhance the reliability of the product and prolong the lifetime.
For support see OH, which teaches wherein the first electrode (121) continuously extends from the first region to the second region via the third region (see OH, Figs.3-4 and ¶ [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Akimoto and OH to enable the first electrode (121) continuously extends from the first region to the 
The combination of Akimoto and OH is silent upon explicitly disclosing wherein a first electrode having a light-transmitting property; 
a first group of second electrodes having a light-shielding property; and 
a second group of second electrodes having a light-shielding property.
Before effective filing date of the claimed invention the disclosed property of first and second electrode were known in order to obtain a display element OLED which has a bottom emitting type organic light-emitting element.
For support see Moon, which teaches wherein a first electrode (AE) having a light-transmitting property (see Moon, Fig.4 and ¶ [0058]); 
a second electrodes (CE) having a light-shielding property (see Moon, Fig.4 and ¶ [0058]).
The combination of Akimoto and OH discloses the claimed invention except for the material of the first and second electrodes. Therefore, it would have obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Akimoto, OH, and Moon to enable the known the first electrode to have a light-transmitting property and the first group and the second group of second electrodes to have a light-shielding property as taught by Moon in order to obtain a display element OLED which has a bottom emitting type organic light-emitting element, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for obtaining a display element OLED which In re Leshin, 125 USPQ 416
Regarding claim 36: Akimoto as modified teaches a light-emitting device as set forth in claim 35 as above. The modification of Akimoto further teaches wherein a first terminal (a wiring terminal connecting to voltage switch circuit/148) connected to the first group of second electrodes (156) (see Akimoto, Figs.4 and 7 as shown above); and 
a second terminal (a wiring terminal connecting to voltage switch circuit/148) connected to the second group of second electrodes (156) (see Akimoto, Figs.4 and 7 as shown above), 
wherein the first terminal is located on an opposite side of the third region with the first group of second electrodes (156) therebetween (see Akimoto, Figs.4 and 7 as shown above), and 
wherein the second terminal is located on an opposite side of the third region with the second group of second electrodes (156) therebetween (see Akimoto, Figs.4 and 7 as shown above).  
Regarding claim 37: Akimoto as modified teaches a light-emitting device as set forth in claim 35 as above. The modification of Akimoto further teaches wherein the first group of second electrodes (156) and the second group of second electrodes (156) comprise a pair of second electrodes substantially symmetrically arranged with respect to the third region (see Akimoto, Fig.4 as shown above), and 
156) are substantially equal to each of a length and a width of the other of the pair of second electrodes (156) (see Akimoto, Fig.4 as shown above). 
Regarding claim 38: Akimoto as modified teaches a light-emitting device as set forth in claim 35 as above. The modification of Oh further teaches wherein the first electrode (127) comprises a first portion extending in the first direction and a second portion extending in the second direction (see OH, Figs.3-4),
wherein the organic layer (123/125) comprises a third portion located on the first portion and a fourth portion located on the second portion (see OH, Figs.3-4), 
wherein the first group of second electrodes (127) are located on the third portion (see OH, Figs.3-4), and 
wherein the second group of second electrodes (127) are located on the fourth portion (see OH, Figs.3-4).
Conclusion
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896